CONGER, District Judge.
Motion by defendant to vacate an ex parte order of Judge Irving Kaufman of this Court. The issue concerns the taking of depositions pursuant to rule 26(a) of the Fed.Rules Civ.Proc., 28 U.S.C.A.
The action was commenced by the filing of the complaint on September 4, 1952. Defendant was served on September 5, 1952. On September 9, 1952 plaintiff obtained an ex parte order granting leave to issue and serve notice of the examination upon Universal Pictures Co., Inc. and to proceed therein to take testimony of the officers and directors of the defendant. Pursuant to said order plaintiff served a notice on defendant to take the depositions of four of defendant’s officers on September 30, 1952.
I am convinced that I should grant defendant’s motion. Ex parte orders, such as the one here, should not be granted except upon a showing of some unusual or special circumstances. I find none here.
In so holding I am not unmindful of my decision in Keller-Dorian Colorfilm Corp. v. Eastman Kodak Co., D.C., 9 F.R.D. 432. See also Morris & Co. v. Warner Bros. Pictures, D.C., 10 F.R.D. 236, 238; Babolia v. Local 456, etc., D.C., 11 F.R.D. 423-424; Caldwell-Clements, Inc. v. McGraw Hill Pub. Co., D.C., 11 F.R.D. 156; 4 Moore Federal Practice, 1950 Ed. 1047-9.
Settle order.